DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The replacement sheets of drawings were received on 03 June 2021.  These drawings are acceptable.


EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with W. Douglas Hahm on 25 January 2022.

To maintain consistency of element names, the application has been amended as follows: 

In claim 4, line 4, the first occurrence of “supporting” was deleted (“second supporting pin” became --second pin--).

In claim 5, line 3, the first occurrence of “supporting” was deleted (“second supporting pin” became --second pin--).



In claim 8, line 3, the first occurrence of “supporting” was deleted (“second supporting pin” became --second pin--).


Allowable Subject Matter

Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

No reference nor combination of references was found which teaches a reduction gear that transmits rotation of an input side rotation body to an output side rotation body including an eccentric cam, first and second swing bodies turnably fitted to the eccentric cam, a plurality of round rod shaped pins, first and second radial direction groove forming bodies, and a wave shape depressed portion forming body positioned radially outwards of the swing bodies, wherein the pins contact the outer peripheries of the first and second swing bodies and the wave depression of the wave shape depressed portion forming body, with the ends of the pins moving slidingly in the radial grooves, and the pins being swung by swinging motions of the first and second swing bodies, as required by claim 1.

Bajulaz, U. S. Patent 6,231,468 discloses in figures 31 and 32 a reduction gear with an eccentric cam 43, shown in figure 31 as being two sections, one on either side of disk 42.  The cams 43 swing two sets of rollers 51, each set of rollers acting altogether as a swing body, forming two virtual swing bodies.  Plural rod shaped pins 49 are moved by the rollers 51, with their ends moving slidingly in radial grooves of first and second radial groove bodies 44.  The rollers 51 engage an inner wave 48 of a wave body 47 directly, rather than through the pins 49, so that the pins 49 do not contact the outer peripheries of the swing bodies and do not contact the wave body directly at all.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WO 2018/142909 (Kajiwara) August 2018 - a reducer uses balls riding in the radial slots and wave depressions of various bodies rather than ends of pins.

WO 2019/212001 (Kajiwara) November 2019 - a reducer with an eccentric cam, two swing bodies, two radial groove bodies, and a wave shape depressed portion forming body.

EP 3 667 121 (Mazzali) June 2020 - eccentric reduction gear uses swinging pins.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659